Title: To James Madison from the Citizens of Lexington, Kentucky, 26 June 1812 (Abstract)
From: Lexington, Kentucky Citizens
To: Madison, James


26 June 1812. “When a Crisis arrives in the affairs of a Free, Independent, and Republican nation, a nation, acknowledging the obligations of Justice, and the Will of the People as the sole guides of their Publick conduct, to assert by force those Rights of which a Hostile Power has by a series of the most wanton and continued aggression attempted to deprive them: it becomes not merely the privilige, but the duty, of every portion of the community to express their opinions freely respecting public men and public measures.
“And this appears evidently to be the more necessary, when the success of those measures, must essentially depend upon the support derived from publick sentiment.
“The People of Lexington and its Vicinity, believing that such a Crisis has arrived, as respects the People of America and the Government of Great Britain: And being assured from sources which do not admit of doubt, that War has been declared by the United States against that Power, after a patience of Injury unparalled in history, and unbecoming a Brave and Free People: are desirous to Testify their sense of this important measure, and to throw their mite into the Great National Balance, upon this momentous occasion. They are aware, that it belongs immediately to the constituted authorities, to decide on this interesting subject. But they cannot forget, that their decision, ought to be the mere expression of their public will.”
Resolve that war has been forced upon the U.S. by Great Britain “by a course of measures, directed, both insidiously and openly, against the happiness, honour and independence of our country—which, if followed by submission on our part, must end in the subversion of our government, and the destruction of all that free men, should hold most dear.” Resolve that “the American People call aloud for a War against Great Britain: (1) Because she has made slaves of thousands of our citizens, immured them in her floating dungeons, and compelled them to fight her battles: (2) Because she has seized … millions-worth of our property” and unduly regulated American commerce; “(3.) Because she has attempted to divide our Union and excite Domestick Insurrections amongst us: (4.) Because she has endeavoured ‘to bring on the inhabitants of our frontiers the merciless Indian Savages …’: (5.) Because in fine, she neither promises us redress for all those Insults and Injuries, nor that she will refrain from the commission of them in future.”
Resolve to support the administration “through all the stages of war.” Resolve “that those who have temporised, or opposed, the declaration of war, are unworthy the confidence of freemen.” Resolve that war with France “would imprudently hazard our means of annyoing [sic] Great Britain.” “And we think it would be criminal folly to put it out of our power, to assert one just claim, because we have another unsatisfied.” Resolve to “view those who will not aid our Government in this our second struggle for Independence, as enemies of their country.” Resolve that similar meetings should be held by all Americans to show “that our Administration have the entire confidence of the American People.” Resolve “that copies of these Resolutions be forwarded to the Governor of this State, to the President of the United States, and to each House of Congress.”
